Citation Nr: 9917942	
Decision Date: 06/29/99    Archive Date: 07/07/99

DOCKET NO.  98-09 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to service connection for an acquired psychiatric 
disorder, to include post-traumatic stress disorder.


REPRESENTATION

Appellant represented by:	AMVETS


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

D. J. Drucker, Associate Counsel

INTRODUCTION

The veteran had active military service from January 1952 to 
December 1953.  This matter comes to the Board of Veterans' 
Appeals (Board) on appeal from an April 1998 rating decision 
of the Department of Veterans Affairs (VA) Regional Office 
(RO) in Chicago, Illinois.  In May 1999, the veteran was 
afforded a hearing before the undersigned Board member.


FINDINGS OF FACT

1. An unappealed August 1977 rating decision denied the 
veteran's claim for service connection for a nervous 
condition.

2. The evidence added to the record since the August 1977 
rating decision bears directly and substantially upon the 
specific matter under consideration and is so significant 
as to warrant reconsideration of the merits of the claim 
on appeal.

3. The veteran's generalized anxiety disorder with panic 
attacks cannot be dissociated from his active military 
service.

4. Post-traumatic stress disorder (PTSD) is not shown to be 
related to the veteran's active military service.


CONCLUSIONS OF LAW

1. New and material evidence having been submitted, the 
veteran's claim of entitlement to service connection for 
an acquired psychiatric disorder is reopened.  38 U.S.C.A. 
§§ 5108, 7104 (West 1991): 38 C.F.R. §§ 3.156 (1998).

2. A generalized anxiety disorder with panic attacks was 
incurred in active service.  38 U.S.C.A. §§ 1110, 5107 
(West 1991); 38 C.F.R. §§ 3.303, 3.304 (1998).

3. Post-traumatic stress disorder was not incurred in active 
military service.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. 
§§ 3.303, 3.304.


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The RO, in an unappealed rating decision dated in August 
1977, denied the veteran's claim of entitlement to service 
connection for a nervous condition.  The RO found at that 
time that a chronic anxiety neurosis was not incurred or 
aggravated in active service.

The evidence of record at the time of the August 1977 RO 
decision included the veteran's service medical records.  
When examined for induction in November 1951, no psychiatric 
abnormality was described and the veteran was found qualified 
for active service.  Service medical records are entirely 
negative for complaints, diagnoses or treatment of a 
psychiatric disorder and, when examined for separation in 
December 1953, no psychiatric abnormality was reported.

The RO also considered the findings of a June 1977 VA 
psychiatric examination that diagnosed global anxiety 
reaction, in an anxiety state with reactive depression, and 
possible cerebral dysrhythmia with visceral epilepsy.

The evidence added to the record since the August 1977 rating 
decision includes private and VA medical records, reports and 
statements, the veteran's oral and written statements and lay 
witness statements.

VA hospitalized the veteran in June 1988 and the medical 
record report describes his significant past medical history 
of post-war stress syndrome and chronic depression for which 
medication was prescribed.  Diagnoses included paroxysmal 
supraventricular tachycardia, probably medication induced, 
and past history of agitated depression.

In a March 1989 statement to the Social Security 
Administration (SSA), Craig Holliday, M.D., a psychiatrist, 
diagnosed the veteran with panic disorder, generalized 
anxiety disorder and the need to rule out PTSD.  Dr. Holliday 
said that the veteran was unable to work due to anxiety and 
panic attacks.

VA outpatient records, dated from June 1990 to April 1997, 
indicate that in June 1990, the veteran was provisionally 
diagnosed with panic, anxiety and depression and a 
psychiatric consultation was requested, although a copy of 
the consultation report is not of record.

When seen in the VA Mental Hygiene Clinic (MHC) in June 1994, 
the veteran, who said he had a panic disorder and was 
described as a Korean combat veteran with PTSD, was assessed 
with chronic anxiety disorder.  In September 1994, the MHC 
assessment was chronic PTSD and anxiety symptoms.  

According to a statement from the veteran's wife, received in 
June 1997, the veteran had emotional problems when she met 
him in 1949 and he experienced employment difficulties.  
Statements from two women who knew the veteran are to the 
effect that he was observed to have a mental disorder and 
work difficulties for many years.

The veteran underwent VA psychiatric examination in March 
1998 and reported that he had panic attacks his entire adult 
life, with intermittent treatment, starting with psychiatric 
medication for a nervous problem in 1956.  He was privately 
hospitalized for psychiatric problems in 1964 and in the 
1970s finally received effective medication.  The veteran's 
condition had been diagnosed as generalized anxiety disorder, 
panic attacks, agoraphobia and, occasionally, as PTSD.  He 
received regular psychiatric treatment at a VA MHC and said 
he was placed on SSA disability benefits in 1989 due to 
psychiatric problems.  

According to the examination report, the veteran described 
psychiatric problems that began in childhood, due to a 
history of severe emotional and physical abuse from his 
parents.  He was tied to a tree, beaten, locked in closets 
and rooms, left alone in the country and tormented in other 
ways.  The veteran said he was originally drafted into the 
army at the end of World War II but told the recruiter that 
he was a nervous young man who wet the bed and was rated 4F 
and declared unfit for service.  The veteran was drafted to 
serve in the Korean Conflict but denied a psychiatric 
evaluation at entry.  He was sent to combat in Korea.  The 
veteran described witnessing mine explosions, combat-related 
casualties and the death of comrades who had their throats 
slashed by enemy soldiers.  One troublesome incident he 
recalled was when he saw Korean children eating a dead rat.  
He said the incident reminded him of his own childhood and 
its extremely impoverished conditions.  The veteran had his 
first panic attack on a troop train after he returned to the 
United States from Korea.  

According to the VA examination report, the veteran 
complained of severe panic attacks his entire life and said 
his combat experience worsened an existing psychiatric 
disturbance.  The Axis I diagnosis was generalized anxiety 
disorder with panic attacks and the psychosocial stress 
involved in the etiology of the veteran's anxiety disorder 
included an extremely abusive childhood and the stress of his 
combat exposure during the Korean Conflict.

In his written statements and, at his May 1999 Board hearing, 
the veteran described having an abusive childhood.  He 
testified that he had an obsessive-compulsive disorder prior 
to entering service and was declared unfit for service in 
1945. Although, in 1952, he reported having phobias, he was 
not examined by a psychiatrist and was found qualified for 
active service.  The veteran was sent to Korea and cleared 
land mines, saw infiltrators caught and killed and 
experienced panic attacks after his return to the United 
States.  He described having flashbacks and nightmares of 
combat-related experiences and said he was unable to be alone 
or hold a job.

In the Board's opinion, the evidence submitted since the 
August 1977 rating decision provides a more complete picture 
of the veteran's disability and its origin and, thus, does 
bear directly and substantially upon the specific matters 
under consideration and is so significant as to warrant 
reconsideration of the merits of the claim on appeal.  See 
38 C.F.R. § 3.156; Hodge v. West, 155 F. 3d 1356 (Fed.Cir 
1998).  See also Elkins v West, 12 Vet. App. 209 (1999) and 
Winters v. West, 12 Vet. App. 203 (1999).

A well-grounded service connection claim generally requires 
medical evidence of a current disability; medical or in 
certain circumstances, lay, evidence of inservice incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between an inservice injury or disease and a 
current disability.  See Epps v. Gober, 126 F.3d 1464 (1997).  
The Board finds that the veteran's claim for service 
connection for an anxiety disorder is "well grounded" 
within the meaning of 38 C.F.R. § 5107 (West 1991). The claim 
for PTSD, however, is not well-grounded. 

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. § 1110. In order to establish entitlement to 
service connection for PTSD, three elements are required: a 
current and clear diagnosis of PTSD; credible supporting 
evidence that the claimed stressor actually occurred; and 
medical evidence of a causal nexus between current 
symptomatology and the specific claimed in-service stressor.  
38 C.F.R. § 3.304(f), as amended; see 64 Fed. Reg. 32807-08 
(1999); Cohen v. Brown, 10 Vet. App. 128 (1997). Current 
diagnoses of PTSD and medical opinions stating PTSD was 
incurred in service establish a well-grounded claim.

"A determination of service connection requires a finding of 
the existence of a current disability and a determination of 
a relationship between that disability and an injury or 
disease incurred in service."  Watson v. Brown, 4 Vet. App. 
309, 314 (1993). 

In the present case, the evidence shows that when examined 
for entrance into service in November 1951, there was no 
complaint or finding referable to a psychiatric abnormality 
noted on the examination report.  As such, the veteran was 
presumed to have been in sound psychiatric condition when he 
was examined, accepted and enrolled for service.  Nor is 
there clear and unmistakable evidence to demonstrate that a 
psychiatric disorder existed prior to the veteran's 
acceptance or enrollment into active service.  Further, 
service medical records are entirely negative for complaints 
or treatment of a psychiatric disorder and the veteran was 
not reported to have a psychiatric abnormality when 
discharged from service in December 1953. 

Post service, the veteran has stated that he started taking 
psychiatric medication in 1956 and had his first psychiatric 
hospitalization in 1964.  When VA hospitalized the veteran in 
June 1988, he was noted to have a significant past medical 
history of post-war stress syndrome and chronic depression.  
Further in March 1989, Dr. Holliday advised the SSA of the 
veteran's disability due to anxiety and panic attacks, and 
also diagnosed a need to rule out PTSD.  The evidence further 
shows that from 1994 through 1997, VA MHC records variously 
diagnosed the veteran with chronic PTSD and anxiety disorder.  
However, in March 1998, a VA psychiatrist, who reviewed the 
veteran's entire claims folder, diagnosed generalized anxiety 
disorder with panic attacks and said the psychosocial stress 
involved in the etiology of the veteran's anxiety disorder 
included an extremely abusive childhood as well as the stress 
of his combat exposure during the Korean Conflict.  

The Board notes that while some past medical records 
variously diagnosed anxiety disorder and PTSD, the 
comprehensive and current VA psychiatric examination, in 
March 1998, diagnosed a generalized anxiety disorder and 
attributed it, in part, to combat-related stress.  PTSD is a 
type anxiety disorder, according the Diagnostic and 
Statistical Manual for Mental Disorders, Fourth Edition, of 
the American Psychiatric Association (DSM-IV).  The medical 
evidence and the veteran's oral testimony, which the Board 
finds was highly credible, to the effect that he experiences 
combat-related nightmares and flashbacks and anxiety attacks 
with an inability to be alone, and the recent VA diagnosis of 
generalized anxiety disorder, attributed to combat-related 
stress, all support the Board's conclusion that the veteran's 
generalized anxiety disorder with panic attacks is related to 
the veteran's experiences during active military service.  
Accordingly, service connection for generalized anxiety 
disorder with panic attacks is warranted.  Service connection 
for PTSD is denied as a diagnosis of this condition is not 
established by the evidence of record.  The benefit of the 
doubt is resolved in the veteran's favor to the extent 
indicated.  38 U.S.C.A. §§ 1110, 5107; 38 C.F.R. § 3.303, 
3.304.


ORDER

New and material evidence having been submitted, the claim of 
entitlement to service connection for an acquired psychiatric 
disorder is reopened.

Service connection for a generalized anxiety disorder with 
panic attacks is granted.

Service connection for post-traumatic stress disorder is 
denied.


		
	WAYNE M. BRAEUER 
	Member, Board of Veterans' Appeals



 

